330 S.W.3d 774 (2010)
STATE of Missouri, Respondent,
v.
Michelle Lee SMITH, Appellant.
No. WD 70815.
Missouri Court of Appeals, Western District.
November 16, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 1, 2011.
Application for Transfer Denied March 1, 2011.
James B. Farnsworth, for Respondent.
Emmett D. Queener, for Appellant.
Before Division Three: ALOK AHUJA, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Michelle Smith appeals her conviction following a jury trial for endangering the welfare of a child in the first degree, section 568.045, RSMo Cum.Supp.2009, and sentence of three years imprisonment. In *775 her sole point on appeal, she contends that the trial court erred in overruling her motion to suppress and in admitting into evidence eight exhibits containing photographs because the photographs were improperly obtained by the State when Smith's former roommate and a victim's advocate, acting as instruments or agents of the State, stole the photographs from Smith's home, copied them, and gave the them to the juvenile office. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment of conviction is affirmed. Rule 30.25(b).